11/24/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: PR 20-0004


                                      PR 20-0004
                                                                                  FILED
                                                                                 NOV 2 3 2020
                                                                               Bowen Greenw000
IN RE PETITION OF LINDSAY COLE                                              Cleric of Supreme Court
ABERNETHY FOR REINSTATEMENT TO                                    ORDER st-'-
ACTIVE STATUS IN THE BAR OF MONTANA



       Lindsay Cole Abernethy has petitioned this Court for reinstatement to active status
in the State Bar of Montana. Abernethy voluntarily chose inactive status in July 2012, and
has been inactive since then. Therefore, given the length of time Abernethy has been on
inactive status,
       IT IS HEREBY ORDERED that Petitioner shall submit to an investigation
conducted by the Commission on Character and Fitness, which, in its discretion, may be a
limited investigation. Petitioner shall comply with the character and fitness process and
timely produce information and documentation as requested by the Commission. The
Commission will investigate Petitioner's character and fitness in accordance with the Rules
of Procedure of the Commission on Character and Fitness. The Commission will advise
the Court whether the Petitioner has been certified, conditionally certified, or denied
certification. If the Commission denies certification, the Commission will issue written
findings offact, conclusions oflaw,and a decision pursuant to Section 5(c)(6) ofthe Rules
of Procedure of the Commission on Character and Fitness. If the Petitioner is certified or
conditionally certified by the Commission on Character and Fitness, the Petitioner shall be
admitted to the active practice of law in Montana upon payment of appropriate dues and
fees and penalties to the State Bar of Montana.
          IT IS FURTHER ORDERED that, if admitted, within six months of admission to
the active practice of law, Petitioner shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty hours of
approved Continuing Legal Education to be credited to the time Petitioner was on inactive
status.
      The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
      DATED this         day of November, 2020.




                                                              C lief Justice
                                                               a




                                                                   Justices




                                            2